DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-13, 17-27, 29, 30, 34, 36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20170235316 to Shattil in further view of U.S. Pat. No. 6675013 to Gross et al.
As to Claims 1 and 23, Shattil discloses the communication system comprising the mobile type radio relay apparatus that is disposed movably by flying in an upper airspace, forms a plurality of cells from an antenna at a predetermined altitude toward the ground or sear, and performs a radio 
an estimation section for estimating a Doppler shift (Fig. 1, Fig. 2 (252), paragraph [0072], where the sync manager (estimation and correction) compensate the phase shift, frequency offset, and timing offset (Doppler shift) of the communication system);
a correction section for correcting a frequency of the at least one of the radio communication based on an estimation result of the Doppler shift (Fig. 1, Fig. 2 (252), paragraph [0072], where the sync manager (estimation and correction) compensate the phase shift, frequency offset, and timing offset (Doppler shift) of the communication system).
Shattil disclose all of the subject matter as described above for estimating and correcting Doppler shift (Fig. 1, Fig. 2, paragraph [0008, 0009, 0072]) except for estimating and correction on least one of link between terminal apparatus located in cell and radio relay apparatus and link between the radio relay apparatus and feeder station.
However, Gross in the same field of endeavor teaches the Doppler shift estimation and correction in both forward link and reverse link between the base station (feeder station), airborne repeater (relay station – service link to users), and users (terminals) (Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 42-Col. 6 line 43).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the Doppler estimation and correction for all links between base stations, airborne repeater, 

As to Claims 11 and 27, Shattil discloses the communication system comprising the radio relay apparatus that forms a plurality of cells from an antenna at a predetermined altitude toward the ground or sear, and performs a radio communication with a terminal apparatus located in each of the plurality of cells, the communication system comprising (Fig. 1, paragraph [0008, 0009]):
an estimation section for estimating a Doppler shift with multiple cells and multiple users within each cell (Fig. 1, Fig. 2 (252), paragraph [0072], where the sync manager (estimation and correction) compensate the phase shift, frequency offset, and timing offset (Doppler shift) of the communication system);
a correction section for correcting a frequency of the at least one of the radio communication based on an estimation result of the Doppler shift (Fig. 1, Fig. 2 (252), paragraph [0072], where the sync manager (estimation and correction) compensate the phase shift, frequency offset, and timing offset (Doppler shift) of the communication system).
Shattil disclose all of the subject matter as described above for estimating and correcting Doppler shift with multiple cells and multiple users within each cell (Fig. 1, Fig. 2, paragraph [0008, 0009, 0072]) except for estimating and correction on least one of link between terminal apparatus located in cell and 
However, Gross in the same field of endeavor teaches the Doppler shift estimation and correction in both forward link and reverse link between the base station (feeder station), airborne repeater (relay station), and users (terminals) within area (cell) (Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the Doppler estimation and correction for all links between base stations, airborne repeater, and users as taught by Gross to modify the system and apparatus of Shattil to provide the improved communication between stations and users with compensated signals (Gross - abstract).

As to Claims 2 and 24, Shattil in view of Gross further disclose the communication system and radio relay apparatus wherein the estimation section or the correction section determines a frequency offset for a radio communication of at least one of an uplink and a downlink of the feeder link based on the estimation result of the Doppler shift (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction in both forward link (uplink) 
wherein the correction section apples the frequency offset to the frequency of the radio communication for each of the cells (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction in both forward link (uplink) and reverse link (downlink) between the base station (feeder station), airborne repeater (relay station), and users (terminals) within area (cell)).
The suggestion/motivation is the same as that used in the rejection for claims 1 and 23.

As to Claim 3, Shattil in view of Gross further disclose the communication system wherein the correction section is provided in the feeder station or the radio relay apparatus (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction in both the base station (feeder station) and airborne repeater (relay station)). The suggestion/motivation is the same as that used in the rejection for claim 1.

Claims 4 and 25, Shattil in view of Gross further disclose the communication system and radio relay apparatus wherein the estimation section or the correction section determines a frequency offset for a radio communication of at least one of an uplink and a downlink of the service link for each of the cells, based on the estimation result of the Doppler shift (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction in both forward link (uplink) and reverse link (downlink) between the base station (feeder station), airborne repeater (relay station), and users (terminals) within area (cell)),
wherein the correction section apples the frequency offset to the frequency of the radio communication for each of the cells (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction in both forward link (uplink) and reverse link (downlink) between the base station (feeder station), airborne repeater (relay station), and users (terminals) within area (cell)).
The suggestion/motivation is the same as that used in the rejection for claims 1 and 23.

Claims 5 and 26, Shattil in view of Gross further disclose the communication system and radio relay apparatus wherein the estimation section or the correction section determines a frequency offset for a radio communication of at least one of an uplink and a downlink of the feeder link, and determines a frequency offset for a radio communication of at least one of an uplink and a downlink of the service link for each of the cells (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction in both forward link (uplink) and reverse link (downlink) between the base station (feeder station – feeder link), airborne repeater (relay station – service link to users), and users (terminals) within area (cell)),
wherein the correction section apples the frequency offset of the feeder link to a radio frequency of the radio communication of at least one of the uplink and the downlink of the feeder link, and applies the frequency offset of the service link to a frequency of the radio communication of at least one of the uplink and the downlink of the service link for each of the cells (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction (correct frequency difference) in both forward link (uplink) and reverse link (downlink) 
The suggestion/motivation is the same as that used in the rejection for claims 1 and 23.

As to Claim 6, Shattil in view of Gross further disclose the communication system wherein the correction section is provided in the radio relay apparatus (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction in both the base station (feeder station) and airborne repeater (relay station)). The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 10, Shattil in view of Gross further disclose the communication system wherein the estimation section estimates the Doppler shift in the at least one of the radio communication of the service link and the radio communication of the feeder link based on flight schedule information predetermined for the radio relay apparatus (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 53, 

As to Claim 12, Shattil in view of Gross further disclose the communication system wherein the correction section determines an uplink resource allocation of the terminal apparatus so that uplink signals between the plurality of terminal apparatus do not interfere with each other on a frequency axis due to the Doppler shift, based on the estimation result of the Doppler shift  (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)( Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction (correct frequency difference from center frequency) in both forward link (uplink) and reverse link (downlink) between the base station (feeder station – feeder link), airborne repeater (relay station – service link to users), and users (terminals) where each user implicitly uses allocated frequency resource not interfering each other). The suggestion/motivation is the same as that used in the rejection for claim 11.

As to Claim 13, Shattil in view of Gross further disclose the communication system and radio relay apparatus wherein the estimation section 
wherein the correction section apples the frequency offset to the frequency of the radio communication for each of the cells (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction in both forward link (uplink) and reverse link (downlink) between the base station (feeder station), airborne repeater (relay station), and users (terminals) within area (cell)).
The suggestion/motivation is the same as that used in the rejection for claim 11.

As to Claim 17, Shattil in view of Gross further disclose the communication system wherein the estimation section estimates the Doppler shift in the radio communication of the service link between the terminal 

As to Claim 18, Shattil in view of Gross further disclose the communication system wherein the correction section is provided in the radio relay apparatus (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction in both the base station (feeder station) and airborne repeater (relay station)). The suggestion/motivation is the same as that used in the rejection for claim 11.

As to Claims 19, 29, and 40, Shattil in view of Gross further disclose the communication system wherein the radio relay apparatus is radio relay apparatus that is disposed movably by flying in upper air space (Shattil – Fig. 1, Fig. 2, 

As to Claims 20 and 34, Shattil in view of Gross further disclose the communication system wherein the estimation section estimates the Doppler shift based on at least one kind of information among information on a frequency shift of a downlink signal transmitted to the terminal apparatus via a radio relay apparatus, information on a directivity of an antenna forming the cell, information on a frequency shift on a time of changing position information of the radio relay apparatus, and flight schedule information predetermined for the radio relay apparatus  (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 53, disclose the Doppler shift estimation and correction in both the base station (feeder station) and airborne repeater (relay station – service link to users) with information such as beam point direction (with antenna forming to users), plane location, direction, flight pattern (schedule), etc.). The suggestion/motivation is the same as that used in the rejection for claims 1 and 11.

As to Claims 21 and 36, Shattil in view of Gross further disclose the communication system and radio relay apparatus wherein the radio relay 
wherein each of the estimation section and correction section is provided in the master repeater on the ground or on the sea, the slave repeater, or the base station (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0027, 0072], where relay stations communicate each other (implicitly works as master and slave to each other) and to the base station on ground)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction (correct frequency difference) in both forward link (uplink) and reverse link (downlink) between the base station (feeder station – feeder link), airborne repeater (relay station – service link to users), and users (terminals) within area (cell)).
The suggestion/motivation is the same as that used in the rejection for claims 1 and 11.

Claims 22 and 38, Shattil in view of Gross further disclose the communication system wherein the radio relay apparatus is a base station of a mobile communication and wherein each of the estimation and correction section provide in the base station (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell and between the base stations (one acts as relay nodes))(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction in both the base station (feeder station) and airborne repeater (relay station)). The suggestion/motivation is the same as that used in the rejection for claims 1 and 11.


As to Claim 30, Shattil in view of Gross further disclose the communication system wherein the correction section is provided in the radio relay apparatus (Shattil – Fig. 1, Fig. 2, paragraph [0008, 0009, 0072], where estimating and correcting Doppler shift (phase shift, frequency offset, and timing offset) with multiple cells and multiple users within each cell)(Gross - Fig. 2, Fig. 3, Fig. 5, abstract, Col 5 line 4-Col. 6 line 43, disclose the Doppler shift estimation and correction in both the base station (feeder station) and airborne repeater (relay station)). The suggestion/motivation is the same as that used in the rejection for claim 1.





Allowable Subject Matter
Claims 14-16, 28, 31-33, 35, 37, 39, and 41 are allowed.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of estimating a Doppler shift in a radio communication of a service link between the terminal apparatus and the radio relay apparatus for each of a plurality of terminal apparatuses located in the plurality of cells and grouping the plurality of terminal apparatuses according to a shift amount and a shift direction of the Doppler shift of each terminal apparatus; and correcting a frequency in a radio communication of a service link between the terminal apparatus included in a terminal group and the radio relay apparatus for each terminal group, based on the estimation result of the Doppler shift for each of a plurality of terminal groups.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov